In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-059 CR

 ______________________


EX PARTE ARTHUR WAYNE TRAINER





On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-00006




MEMORANDUM OPINION

 On October 23, 2007, the trial court refused to rule on Arthur Wayne Trainer's 
application for writ of habeas corpus.  Trainer filed a "Writ of Habeas Corpus Petition
Request for Dismissal" in this Court.  This Court does not have original habeas corpus
jurisdiction in criminal cases.  We therefore treated the filing as an attempted appeal of the
trial court's order.  The trial court did not conduct an evidentiary hearing or issue the writ of
habeas corpus.  We questioned our jurisdiction over the appeal.  Trainer filed a response pro
se.  He contends he has been denied a speedy trial, and he asserts the cause is set for trial on
April 7, 2008.  He asserts his right to proceed with the application pro se.  He has not filed
a petition for mandamus asking that we compel the trial court to act on the application.  See
Tex. R. App. P. 52.  No issue of bail is raised.  See Tex. R. App. P. 31.    
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Trainer's application.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
  
								  DAVID GAULTNEY	
								             Justice	  			
Opinion Delivered April 2, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.